       Case 1:19-cv-00504-DAD-SAB Document 61 Filed 10/30/20 Page 1 of 7



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARK HUNT,                                       )   Case No.: 1:19-cv-00504-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER GRANTING DEFENDANTS’ MOTION
13          v.                                            TO STAY PROCEEDINGS PENDING
                                                      )   RESOLUTION OF PLAINTIFF’S CRIMINAL
14                                                    )   CASE AND DISCIPLINARY ACTION
     D. DIAZ, et al.,
                                                      )
15                  Defendants.                       )   (ECF No. 52)
                                                      )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Mark Hunt is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Defendants’ motion to stay proceedings pending resolution of
21   Plaintiff’s criminal case and disciplinary action, filed September 15, 2020. Accordingly, Defendants’
22   motion to stay is deemed submitted for review.
23                                                        I.
24                                      RELEVANT BACKGROUND
25          This action is proceeding against Defendants Diaz, Solorio, Brainard, Reyes, and Velasquez
26   for excessive force in violation of the Eighth Amendment. (ECF No. 20.) Plaintiff alleges that on
27   May 16, 2018, when Plaintiff went to the 5:00 p.m. medication line, he was attacked by D. Diaz and
28   A. Velasquez. Velasquez used her baton to hit Plaintiff while D. Diaz attacked Plaintiff non-stop
                                                          1
           Case 1:19-cv-00504-DAD-SAB Document 61 Filed 10/30/20 Page 2 of 7



1    while stating racial slurs and because of his “IEX”1 status. Numerous other officers were responding

2    to the radio code and officers G. Solorio and K. Reyes arrived to assist in the attack which was ordered

3    by sergeant J. Brainard. When Plaintiff attempted to get away, Solorio pulled out his pepper spray and

4    sprayed everybody while Reyes was assisting Diaz punch and kick Plaintiff as he was on the ground.

5    When Plaintiff attempted to get up, Solorio slammed Plaintiff back to the ground, while Velasquez

6    continued to hit Plaintiff with her baton.

7               On March 2, 2020, Defendants filed an answer to the complaint. (ECF No. 30.)

8               After an unsuccessful settlement conference, the Court issued the discovery and scheduling

9    order on August 11, 2020. (ECF No. 49.)

10              On September 15, 2020, Defendants filed the instant motion to stay the proceedings pending

11   Plaintiff’s criminal prosecution and prison disciplinary proceedings. (ECF No. 52.) Plaintiff filed an

12   opposition on October 19, 2020. (ECF No. 58.) For the following reasons, Defendants’ motion shall

13   be granted.

14                                                                II.

15                                                            DISCUSSION

16              A.       Request for Judicial Notice

17              Defendants request that the Court take judicial notice of the following documents: (1) Docket

18   Sheet for People of the State of California v. Mark Hunt, Kings County Superior Court Case No. 19-

19   CM-0598; (2) Criminal Complaint filed in People of the State of California v. Mark Hunt, Kings

20   County Superior Court Case No. 19-CV-0598; (3) CDCR 128B Informational Chrono, reflecting

21   Kings County District Attorney’s Office’s decision to prosecute; and (4) CDCR 115 Rules Violation

22   Report (RVR Log No. 5027404), reflecting Plaintiff was charged with committing battery causing

23   serious injury on Defendant Diaz on May 16, 2018, and reflecting Plaintiff’s decision to postpone the

24   RVR disciplinary proceedings pending the outcome of his criminal case. (ECF No. 52-1, Exs. A-D.)

25   ///

26
27
     1
         “IEX” refers to inmate exhibitionist masturbation.
28

                                                                  2
           Case 1:19-cv-00504-DAD-SAB Document 61 Filed 10/30/20 Page 3 of 7



1             Federal Rule of Evidence 201 permits the Court to take judicial notice at any time. A

2    judicially noticed fact must be one not subject to reasonable dispute in that it is either: (1) generally

3    known within the territorial jurisdiction of the trial court; or (2) capable of accurate and ready

4    determination by resort to sources who accuracy reasonably cannot be questioned. Fed. R. Evid.

5    201(b). Courts may take judicial notice of facts related to the case before it. Amphibious Partners,

6    LLC v. Redman, 534 F.3d 1357, 1361-1362 (10th Cir. 2008) (district court was entitled to take

7    judicial notice of its memorandum of order and judgment from previous case involving same parties).

8    This Court may judicially notice the records and filing of other court proceedings. Tellabs, Inc. v.

9    Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Bennett v. Medtronic, Inc., 285 F.3d 801, 802

10   n.2 (9th Cir. 2002). In addition, a court may take judicial notice of undisputed matters of public

11   record, including papers filed with the court and the records of state agencies and administrative

12   bodies. Disabled Rights Action Comm. V. Las Vegas Events, Inc., 375 F.3d 861, 866 n.1 (9th Cir.

13   2004); Lundquist v. Cont’l Cas. Co., 394 F.Supp.2d 1230, 1242-42 (C.D. Cal. 2005) (stating that court

14   may take judicial notice of records and reports of administrative bodies).

15            Because the Court may take judicial notice of public records, including duly recorded

16   documents under Rule 201(b)(2), Defendants’ request to take judicial notice of the above-mentioned

17   documents is granted.

18            B.     Motion to Stay

19            The district court “has broad discretion to stay proceedings as an incident to its power to

20   control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing Landis v. North American

21   Co., 299 U.S. 248, 254 (1936)). A stay is discretionary and the “party requesting a stay bears the

22   burden of showing that the circumstances justify an exercise of that discretion.” Nken v. Holder, 556

23   U.S. 418, 433-34 (2009). “Generally, stays should not be indefinite in nature.” Dependable Highway

24   Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066–67 (9th Cir. 2007). If a stay is especially long

25   or its term is indefinite, a greater showing is required to justify it. Yong v. I.N.S., 208 F.3d 1116, 1119

26   (9th Cir. 2000). The Court should “balance the length of any stay against the strength of the

27   justification given for it.” Id.

28   ///

                                                          3
        Case 1:19-cv-00504-DAD-SAB Document 61 Filed 10/30/20 Page 4 of 7



1             “The Constitution does not ordinarily require a stay of civil proceedings pending the outcome

2    of criminal proceedings.” Keating v. Office of Thrift Supervision, 45 F.3d 322, 324 (9th Cir. 1995).

3    “In the absence of substantial prejudice to the rights of the parties involved, [simultaneous] parallel

4    [civil and criminal] proceedings are unobjectionable under our jurisprudence.” Id. “Nevertheless, a

5    court may decide in its discretion to stay civil proceedings ...‘when the interests of justice seem[ ] to

6    require such action.’ ” Id. (citations omitted).

7             1.     Same Nucleus of Facts

8             When a civil plaintiff brings claims under § 1983 that are “related to rulings that will likely be

9    made in a pending or anticipated criminal trial,” it is “common practice” for the court “to stay the civil

10   action until the criminal case or the likelihood of a criminal case is ended.” Wallace v. Kato, 549 U.S.

11   384, 393-94 (2007); see also Fed. Saving & Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 902 (9th Cir.

12   1989).

13            When determining whether a stay is appropriate, courts look to whether the criminal

14   defendant’s Fifth Amendment rights may be implicated by the civil proceedings. Keating, 45 F.3d at

15   324 (citing Molinaro, 889 F.2d at 902). Courts also consider (1) the interest of the plaintiff in

16   proceeding with the litigation and the potential prejudice to the plaintiff of a delay; (2) the

17   convenience of the court and the efficient use of judicial resources; (3) the interests of third parties;

18   and (4) the interests of the public. Keating, 45 F.3d at 324-25.

19            Here, the civil rights action implicates Plaintiff’s Fifth Amendment rights. The facts and

20   circumstances underlying Plaintiff’s criminal prosecution for battery on officer Diaz substantially

21   overlap with the excessive force claims at issue in this case. Both cases involve the May 16, 2018

22   incident between Plaintiff and the Defendant officers. Thus, if this case proceeds, Defendants will

23   seek discovery from Plaintiff, and he will be required to respond under oath. The discovery will

24   involve Plaintiff’s alleged misconduct on May 16, 2018. Thus, there exists a substantial risk of

25   prejudice to Plaintiff’s Fifth Amendment rights. Furthermore, if Plaintiff invokes his Fifth

26   Amendment rights it may impede Defendants’ discovery. Jones v. Conte, No. C045312S1, 2005 WL

27   1287017, at *1 (N.D. Apr. 19, 2005) (finding that a stay of the civil case involving defendant in

28   criminal action was appropriate “because [i]f discovery moves forward, [the] defendant will be faced

                                                           4
           Case 1:19-cv-00504-DAD-SAB Document 61 Filed 10/30/20 Page 5 of 7



1    with the difficult choice between asserting [his] right against self-incrimination, thereby inviting

2    prejudice in the civil case, or waiving those rights, thereby courting liability in the civil case.”)

3    (internal quotations and citation omitted).

4             Likewise, the other Keating factors also support a stay. Any prejudice to Plaintiff is minimal

5    given that both proceedings involve the similar facts and witnesses, and it is unlikely that evidence

6    will be lost or memories will fade with passage of time. McCormick v. Rexroth, No. C 09-4188 JT,

7    2010 WL 934242, at *3 (N.D. Cal. Mar. 15, 2010). In addition, the public interest weights in favor of

8    a stay because “[t]he public has an interest in ‘ensuring that the criminal process is not subverted’ by

9    ongoing civil cases.” Douglas v. United States, No. C 03-4518, 2006 WL 2038375, at *6 (N.D. Cal.

10   July 17, 2006).

11            Furthermore, if a stay is not granted the defenses available may be limited. If the Court in the

12   criminal action considers Plaintiff’s factual allegations regarding the May 16, 2018 incident, such

13   findings may be binding in this Court. Additionally, Plaintiff’s prison disciplinary proceedings

14   cannot be completed until after the criminal action is resolved and Plaintiff’s Fifth Amendment rights

15   are no longer implicated. Until resolution of both proceedings, it is unclear whether certain defenses

16   are available, such as, a Heck bar or issue preclusion. See Wallace, 549 U.S. at 393-94 (noting that

17   the question of whether a section 1983 action is barred by Heck is more difficult to answer where the

18   plaintiff is facing charges of resisting arrest or similar conduct arising from the same incident he is

19   claiming excessive force, a stay may be appropriate until such time as the underlying criminal

20   proceedings are conducted. “If the plaintiff is ultimately convicted, and if the stayed civil action

21   would impugn that conviction, Heck will require dismissal; otherwise, the civil action will proceed,

22   absent some other bar to suit.”) (citation omitted); see also Vivas v. Cty. of Riverside, No. EDCV 15-

23   1912-VAP (DTBx), 2016 WL 9001020, at *3 (C.D. Cal. Jan. 12, 2016) (staying excessive force case

24   where criminal prosecution for resisting arrest was pending).

25   ///

26   ///

27   ///

28   ///

                                                           5
         Case 1:19-cv-00504-DAD-SAB Document 61 Filed 10/30/20 Page 6 of 7



1             Judicial efficiency also favors imposition of a stay because Plaintiff’s criminal action and

2    prison disciplinary action involve many of the same facts.2 Accordingly, the Court will stay this

3    action until Plaintiff’s criminal and disciplinary charges have been resolved.

4             2.       Younger Abstention

5             Absent extraordinary circumstances, federal courts may not interfere with ongoing state

6    criminal proceedings. See Younger v. Harris, 401 U.S. 37, 43–54 (1971); Sprint Communications, Inc.

7    v. Jacobs, 571 U.S. 69, 77 (2013). A court may consider sua sponte whether Younger abstention

8    should be invoked at any point in the litigation. H.C. ex rel. Gordon v. Koppel, 203 F.3d 610, 613 (9th

9    Cir. 2000). Abstention is proper regardless of whether the applicant seeks declaratory relief,

10   injunctive relief, or damages. See Mann v. Jett, 781 F.2d 1448, 1449 (9th Cir. 1986) (“When a state

11   criminal prosecution has begun, the Younger rule directly bars a declaratory judgment action” as well

12   as a section 1983 action for declaratory relief and damages “where such an action would have a

13   substantially disruptive effect upon ongoing state criminal proceedings.”); Gilbertson v. Albright, 381

14   F.3d 965, 984 (9th Cir. 2004) (en banc) (Younger abstention applies to actions for damages as it does

15   to declaratory and injunctive relief).

16            A court may apply a stay under Younger when: “(1) the state court proceedings are ongoing;

17   (2) the proceedings implicate important state interests; and (3) the state proceedings provide an

18   adequate opportunity to raise the constitutional claims.” Escobar v. LASD Male Doe, No. CV-17-

19   7352-DSF (SP), 2017 WL 7050642, at *2 (C.D. Cal. Nov. 30, 2017) (citing Middlesex Cty. Ethics

20   Comm. v. Garden State Bar Ass’n, 457 U.S. 423 (1982)).

21            Even if a stay is not warranted under the former analysis, a stay is warranted under Younger.

22   Here, Plaintiff’s criminal case is ongoing and implicates the State of California’s important interest in

23   ensuring the integrity of its criminal justice system. See Kelly v. Robinson, 479 U.S. 36, 49 (1986)

24   (“the States’ interest in administering their criminal justice systems free from federal interference is

25
26
     2
       Plaintiff argues that because the Court previously denied his request to stay the action pending the criminal proceedings,
27   the Court should also deny Defendants’ request to stay. However, the mere fact that the Court previously denied Plaintiff’s
     request to stay does not foreclose the Court from reviewing and granting a stay based on the information and
28   documentation provided by Defendants.

                                                                  6
        Case 1:19-cv-00504-DAD-SAB Document 61 Filed 10/30/20 Page 7 of 7



1    one of the most powerful of the considerations that should influence a court considering equitable

2    types of relief.”). Indeed, Plaintiff may raise constitutional issues in the state proceedings. See

3    Pennzoil Co. v. Texaco, 481 U.S. 1, 15 (1987) (“a federal court should assume that state procedures

4    will afford an adequate remedy, in the absence of unambiguous authority to the contrary.”). In

5    addition, Plaintiff is seeking damages in this civil action. Accordingly, it is clear that principles of

6    judicial comity authorize the Court to stay this action until Plaintiff’s criminal proceedings have

7    concluded.

8                                                           III.

9                                         CONCLUSION AND ORDER

10            Based on the foregoing, it is HEREBY ORDERED that:

11            1.      The instant action is stayed pending resolution of Plaintiff’s criminal case and prison

12                    disciplinary proceedings; and

13            2.      Defendants shall file a status report within ninety (90) days from the date of service of

14                    this order, and every sixty (60) days thereafter, addressing the status of the proceedings

15                    until the proceedings are resolved.

16
17   IT IS SO ORDERED.

18   Dated:        October 29, 2020
19                                                          UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                             7
